



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Williams, 2018 ONCA 367

DATE: 20180416

DOCKET: C64242

Hoy A.C.J.O., MacPherson and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jerome Delton Williams

Appellant

Robert Sheppard, for the appellant

Peter M. Campbell, for the respondent

Heard: April 11, 2018

On appeal from the sentence imposed on December 21, 2016
    by Justice Peter B. Hockin of the Superior Court of Justice, sitting without a
    jury.

REASONS FOR DECISION

[1]

The appellant was sentenced on two sets of charges. The first set
    stemmed from the appellants arrest on November 2, 2012 in possession of $9,565
    in cash. When police subsequently searched his home, they found 65g of cocaine,
    a loaded .45 calibre semi-automatic handgun alongside ammunition, and drug
    paraphernalia. He was released pending trial.

[2]

On October 2, 2013, while on bail, he was arrested again, this time in
    possession of 1.026 kg of cocaine and a 9mm Sig Sauer handgun, with ammunition.
    Police found 1.814 kg of marijuana at his home

[3]

On October 12, 2016, after a trial before a judge alone on the first set
    of charges, the appellant was found guilty of:

1)

Possession of cocaine for the purpose of    trafficking,

2)

Careless storage of a firearm,

3)

Unlicensed possession of a firearm,

4)

Unauthorized possession of a restricted weapon, and

5)

Possession of a loaded handgun, possession of a firearm with a defaced
    serial number.

[4]

Before he was sentenced on these convictions, the appellant pled guilty
    to the following charges arising out of his October 2, 2013 arrest:

1)

Possession of cocaine
    for the purpose of trafficking,

2)

Possession of cannabis
    for the purpose of trafficking,

3)

Carrying a concealed
    firearm,

4)

Possession of a
    restricted firearm with readily accessible ammunition, and

5)

Breach of recognizance
    (for possession of a firearm).

[5]

The appellant was sentenced for the two sets of convictions at the same
    time. The sentencing judge sentenced the appellant to an aggregate of 12 years
    imprisonment, less five years for time served, for the two sets of convictions.

[6]

In his reasons the sentencing judge took into consideration the factors
    of denunciation, both specific and general deterrence, the need to separate the
    offender from society, rehabilitation, the relative youth of the appellant, and
    the principle of totality, recognizing, given the seriousness and number of
    offences, that any aggregate sentence would be significant. He also considered
    the many letters of support filed on the appellants behalf.

[7]

The sentencing judge proceeded by first determining what the appropriate
    sentence would be for each of the various offences, without taking into account
    mitigating circumstances. He concluded that the sum of the appropriate
    sentences for the two occurrences was 17 years.

[8]

The sentencing judge then considered the mitigating factors and the
    principle of totality. He noted that the appellant was relatively young just
    27 years of age, that the letters filed showed the appellant would have much
    support on his release, that the appellant had a nine-year-old son, and that he
    expressed his great regret and remorse. After considering the totality
    principle the sentencing judge reduced the aggregate sentence to 12 years, less
    a credit of five years for time served.

[9]

While the sentencing judge noted the appellants guilty pleas to the
    second set of charges in his narrative of events, his reasons do not indicate
    he took the guilty pleas into account in determining the appropriate sentence. Further,
    while the trial judge noted the appellants relative youth at the time of
    sentencing, his reasons do not indicate he took into account that the appellant
    was just 23 years of age and a first offender at the time of the first set of
    offences or that a first penitentiary sentence should be the shortest possible
    that achieves the relevant sentencing objectives. Finally, we are of the view
    the sentencing judge did not accord sufficient weight to the factor that the
    appellant should not be crushed by the sentence. In our view, the sentence
    imposed all but eliminates the appellants prospects for rehabilitation.

[10]

In
    light of these considerations, we consider that the sentence imposed was unfit.
    We would grant leave to appeal and allow the appeal and vary the total sentence
    imposed to one of nine years imprisonment less a credit for five years for pre-sentence
    custody.

Alexandra Hoy
    A.C.J.O.

J.C. MacPherson
    J.A.

R.G. Juriansz
    J.A.


